
	
		I
		112th CONGRESS
		1st Session
		H. R. 1979
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to expand
		  eligibility for concurrent receipt of military retired pay and veterans’
		  disability compensation to include additional chapter 61 disability retirees,
		  to coordinate eligibility for combat-related special compensation and
		  concurrent receipt, to eliminate the reduction of SBP survivor annuities by
		  dependency and indemnity compensation, and to enhance the ability of members of
		  the reserve components who serve on active duty or perform active service to
		  receive credit for such service in determining eligibility for early receipt of
		  non-regular service retired pay.
	
	
		1.Eligibility for payment of
			 both retired pay and veterans’ disability compensation for certain additional
			 military retirees with compensable service-connected disabilities
			(a)Extension of
			 Concurrent Receipt Authority to Retirees With Service-Connected Disabilities
			 Rated Less Than 50 PercentSubsection (a) of section 1414 of
			 title 10, United States Code, is amended—
				(1)by striking
			 Compensation in the subsection heading and
			 all that follows through Subject and inserting
			 Compensation.—Subject; and
				(2)by striking
			 paragraph (2).
				(b)Repeal of
			 Phase-In of Concurrent Receipt of Retired Pay and Veterans’ Disability
			 CompensationSuch section is further amended—
				(1)in subsection (a),
			 as amended by subsection (a) of this section, by striking the final
			 sentence;
				(2)by striking
			 subsection (c) and redesignating subsections (d) and (e) as subsections (c) and
			 (d), respectively; and
				(3)in subsection (d),
			 as so redesignated, by striking paragraphs (3) and (4).
				(c)Clerical
			 Amendments
				(1)Section
			 headingThe heading for section 1414 of such title is amended to
			 read as follows:
					
						1414.Members
				eligible for retired pay who are also eligible for veterans’ disability
				compensation: concurrent payment of retired pay and disability
				compensation
						.
				(2)Table of
			 sectionsThe item relating to such section in the table of
			 sections at the beginning of chapter 71 of such title is amended to read as
			 follows:
					
						
							1414. Members eligible for retired pay who
				are also eligible for veterans’ disability compensation: concurrent payment of
				retired pay and disability
				compensation.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall take effect as of
			 January 1, 2012, and shall apply to payments for months beginning on or after
			 that date.
			2.Coordination of
			 service eligibility for combat-related special compensation and concurrent
			 receipt
			(a)Eligibility for
			 TERA RetireesSubsection (c) of section 1413a of title 10, United
			 States Code, is amended by striking “entitled to retired pay who—” and all that
			 follows through the end of paragraph (1) and inserting “who—
				
					(1)is entitled to
				retired pay, other than a member retired under chapter 61 of this title with
				less than 20 years of service creditable under section 1405 of this title and
				less than 20 years of service computed under section 12732 of this title;
				and
					.
			(b)Amendments To
			 Standardize Similar Provisions
				(1)Clerical and
			 conforming amendmentsSection 1413a of such title is further
			 amended—
					(A)in the heading for paragraph (3) of
			 subsection (b), by striking rules and inserting
			 rule;
			 and
					(B)in subsection (f),
			 by striking Subsection (d) and inserting Subsection
			 (c).
					(2)Specification of
			 qualified retirees for concurrent receipt purposesSection 1414
			 of such title, as amended by section 3, is amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking a member or and all that follows through is
			 entitled and inserting an individual who is a qualified retiree
			 for any month is entitled; and
						(ii)by
			 inserting retired pay and veterans’ disability compensation
			 after both; and
						(B)in subsection (d),
			 by adding at the end the following new paragraph:
						
							(3)Qualified
				retireeThe term
				qualified retiree means a member or former member of the uniformed
				services who, with respect to any month—
								(A)is entitled to
				retired pay, other than in the case of a member retired under chapter 61 of
				this title with less than 20 years of service creditable under section 1405 of
				this title and less than 20 years of service computed under section 12732 of
				this title; and
								(B)is entitled to
				veterans’ disability
				compensation.
								.
					(3)Standardization
			 with crsc rule for chapter 61 retireesSubsection (b) of section
			 1414 of such title is amended—
					(A)by striking
			 Special
			 Rules in the subsection heading and all that follows
			 through is subject to and inserting Special
			 Rule for Chapter 61 Disability Retirees.—In the case of a
			 qualified retiree who is retired under chapter 61 of this title, the retired
			 pay of the member is subject to; and
					(B)by striking
			 paragraph (2).
					(c)Effective
			 DateThe amendments made by this section shall take effect as of
			 January 1, 2012, and shall apply to payments for months beginning on or after
			 that date.
			3.Repeal of
			 requirement of reduction of SBP survivor annuities by dependency and indemnity
			 compensation
			(a)Repeal
				(1)RepealSubchapter
			 II of chapter 73 of title 10, United States Code, is amended as follows:
					(A)In section 1450,
			 by striking subsection (c).
					(B)In section
			 1451(c)—
						(i)by
			 striking paragraph (2); and
						(ii)by
			 redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively.
						(2)Conforming
			 amendmentsSuch subchapter is further amended as follows:
					(A)In section
			 1450—
						(i)by
			 striking subsection (e); and
						(ii)by
			 striking subsection (k).
						(B)In section
			 1451(g)(1), by striking subparagraph (C).
					(C)In section
			 1452—
						(i)in
			 subsection (f)(2), by striking does not apply— and all that
			 follows and inserting does not apply in the case of a deduction made
			 through administrative error.; and
						(ii)by
			 striking subsection (g).
						(D)In section
			 1455(c), by striking , 1450(k)(2),.
					(b)Prohibition on
			 Retroactive BenefitsNo benefits may be paid to any person for
			 any period before the effective date provided under subsection (f) by reason of
			 the amendments made by subsection (a).
			(c)Prohibition on
			 recoupment of certain amounts previously refunded to SBP
			 recipientsA surviving spouse who is or has been in receipt of an
			 annuity under the Survivor Benefit Plan under subchapter II of chapter 73 of
			 title 10, United States Code, that is in effect before the effective date
			 provided under subsection (f) and that is adjusted by reason of the amendments
			 made by subsection (a) and who has received a refund of retired pay under
			 section 1450(e) of title 10, United States Code, shall not be required to repay
			 such refund to the United States.
			(d)Repeal of
			 authority for optional annuity for dependent childrenSection
			 1448(d)(2) of such title is amended—
				(1)by striking
			 Dependent
			 children.— and all that follows through In the
			 case of a member described in paragraph (1), and inserting
			 Dependent
			 children.—In the case of a member described in paragraph
			 (1),; and
				(2)by striking
			 subparagraph (B).
				(e)Restoration of
			 eligibility for previously eligible spousesThe Secretary of the
			 military department concerned shall restore annuity eligibility to any eligible
			 surviving spouse who, in consultation with the Secretary, previously elected to
			 transfer payment of such annuity to a surviving child or children under the
			 provisions of section 1448(d)(2)(B) of title 10, United States Code, as in
			 effect on the day before the effective date provided under subsection (f). Such
			 eligibility shall be restored whether or not payment to such child or children
			 subsequently was terminated due to loss of dependent status or death. For the
			 purposes of this subsection, an eligible spouse includes a spouse who was
			 previously eligible for payment of such annuity and is not remarried, or
			 remarried after having attained age 55, or whose second or subsequent marriage
			 has been terminated by death, divorce or annulment.
			(f)Effective
			 DateThis section and the
			 amendments made by this section shall take effect on the later of—
				(1)October 1, 2011;
			 or
				(2)the first day of
			 the first month that begins after the date of the enactment of this Act.
				4.Elimination of
			 fiscal year limitation in considering active duty and active service for early
			 eligibility for receipt of non-regular service retired pay
			(a)Consideration of
			 90-Day periods of serviceSection 12731(f)(2)(A) of title 10, United
			 States Code, is amended by striking below 60 years of age by three
			 months for each aggregate of 90 days on which such person so performs in any
			 fiscal year after such date, subject to subparagraph (C) and inserting
			 , subject to subparagraph (C), below 60 years of age by three months for
			 each aggregate of 90 days on which such person serves on such active duty or
			 performs such active service after such date.
			(b)Retroactive
			 effective dateThe amendment
			 made by subsection (a) shall take effect as of January 28, 2008, and as if
			 included in the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110–181) as enacted.
			
